Order entered January 16, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-01479-CR

                          ZACHARIAH ARTHUR WILLIAMS, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 3
                                       Dallas County, Texas
                                Trial Court Cause No. F13-53277-J

                                             ORDER
        The Court GRANTS court reporter Kimberly Xavier’s January 14, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Xavier to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.

        We ORDER the Dallas County District Clerk to file the clerk’s record within THIRTY

(30) DAYS from the date of this order.

        We ORDER the Clerk of the Court to send a copy of this order to Gary FitzSimmons,

Dallas County District Clerk.


                                                        /s/   LANA MYERS
                                                              JUSTICE